DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 04/18/2022, concerning Application No. 16/785,900. The amendments to the claims filed on 04/18/2022 are acknowledged. Presently, Claims 1, 4-8, and 10-16 remain pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-159440, filed on 08/22/2017.

Claim Objections
Claims 1, 6, 8, and 10-16 are objected to because of the following informalities: 
Claim 1, lines 7-8, the limitation “the insrument channel having an instrument channel outlet” should be changed to “the instrument channel having an instrument channel outlet”;
Claim 6, line 3, the limitation “configured to transmit ultrasound to the first area” should be changed to “configured to transmit the ultrasound to the first area”;
Claim 6, lines 4-5, the limitation “configured to transmit ultrasound to the second area” should be changed to “configured to transmit the ultrasound to the second area”;
Claim 8, line 6, the limitation “configured to transmit ultrasound to the first area” should be changed to “configured to transmit the ultrasound to the first area”;
Claim 10, line 2, the limitation “the cable” should be changed to “the cable portion”;
Claim 10, line 3, the limitation “each of the plural piezoelectric groups” should be changed to “each of the plural piezoelectric element groups”;
Claim 11, line 15, the limitation “first coaxial lines connected to the first piezoelectric element groups” should be changed to “first coaxial lines connected to the first piezoelectric element group”;
Claim 11, line 16, the limitation “second coaxial lines connected to the second piezoelectric element groups” should be changed to “second coaxial lines connected to the second piezoelectric element group”;
Claim 11, line 17, the limitation “the plural second coaxial lines being shorter in length than the plural first coaxial lines” should be changed to “the second coaxial lines being shorter in length than the first coaxial lines” (i.e., delete the limitations “plural” recited before the limitations “second” and “first” to maintain consistent terminology throughout the claim);
Claim 12, lines 2-3, the limitation “the insrument channel having an instrument channel outlet” should be changed to “the instrument channel having an instrument channel outlet”;
Claim 13, lines 2-3, the limitation “one of the second piezoelectric element groups” should be changed to “one piezoelectric element of the second piezoelectric element group”;
Claim 13, lines 3-4, the limitation “the one of the second piezoelectric element groups” should be changed to “the one piezoelectric element of the second piezoelectric element group”;
Claim 14, line 2, the limitation “one of the first piezoelectric element groups” should be changed to “one piezoelectric element of the first piezoelectric element group”;
Claim 14, lines 3-4, the limitation “the one of the first piezoelectric element groups” should be changed to “the one piezoelectric element of the first piezoelectric element group”;
Claim 15, line 2, the limitation “the cable” should be changed to “the cable portion”;
Claim 15, line 3, the limitation “each of the plural piezoelectric groups” should be changed to “each of the plural piezoelectric element groups”; and
Claim 16, lines 7-8, the limitation “the insrument channel having an instrument channel outlet” should be changed to “the instrument channel having an instrument channel outlet”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka (US 2013/0072801 A1, previously cited by the Examiner on 06/09/2021, hereinafter Hiraoka) in view of Saiga et al. (JP 2001-104311 A, previously cited in the Applicant’s IDS filed 02/10/2020, a copy of which was provided by the Applicant on 02/10/2020, and a machine-generated English translation of which was provided by the Examiner on 02/09/2022 and used herein for citation, hereinafter Saiga), and further in view of Tokimec Co., Ltd. (JP- H069613-Y2, a copy of which is herein provided by the Examiner, and a machine-generated English translation of which is herein provided by the Examiner and used for citation, hereinafter Tokimec).

Regarding Claim 1, Hiraoka discloses (Figs. 1, 3, 14, and 16) an ultrasound endoscope (ultrasound endoscope 100), comprising: 
an insertion portion (insertion portion 110) configured to be inserted into a subject (see, e.g., Para. [0133], lines 1-3, “The principal components of the ultrasound endoscope 100 include an elongated insertion portion 110 that is inserted into a subject”); 
an ultrasound transducer (ultrasound transducer unit 50, ultrasound transducer 1) provided at a distal end of the insertion portion (110) (see, e.g., Fig. 16 and Para. [0013], lines 1-5, “an ultrasound endoscope… includes the ultrasound transducer unit according to claim 1 at a distal end in an insertion direction of an insertion portion that is inserted into a subject”), the ultrasound transducer (50, 1) comprising plural piezoelectric element groups (ultrasound elements 6) (see, e.g., Para. [0038], lines 6-8, “at least an ultrasound element 6 such as a piezoelectric element that is included in an ultrasound transducer 1 is provided”, and Para. [0047], lines 3-5, “the principal components of the ultrasound transducer 1 include… a plurality of ultrasound elements 6”) configured to transmit ultrasound to a first area and to a second area and to receive the ultrasound from the first area and from the second area (see, e.g., Fig. 14, Para. [0035], and Para. [0043-0044], where the first area that the ultrasound is transmitted to can be defined as corresponding to a first portion of the display region 81 of the ultrasound image, and where the second area that the ultrasound is transmitted to can be defined as corresponding to a second portion of the display region 81 of the ultrasound image); 
an instrument channel (treatment instrument insertion channel 41) configured to accommodate an instrument therein, the instrument channel (41) having an instrument channel outlet from which the instrument protrudes (see, e.g., Para. [0040], lines 4-7, “the distal ends in the insertion direction S of the treatment instrument insertion channel 41 and the forward water supply conduit 44 are opened at the distal end face 40s” and Fig. 1, where an outlet opening of the treatment instrument insertion channel 41 is shown to be provided at the distal end face 40s of the distal end rigid member 40), the instrument channel outlet being disposed proximally relative to the ultrasound transducer (50, 1) (see, e.g., Fig. 1, where the treatment instrument insertion channel 41 and the outlet opening of the treatment instrument insertion channel 41 provided at the distal end face 40s of the distal end rigid member 40 are shown to be on a proximal end of the ultrasound transducer 1 in relation to the insertion direction S);
a connector portion (connector 105) provided on a proximal end side of the insertion portion (110) (see, e.g., Fig. 16 and Para. [0133], lines 1-7, “The principal components of the ultrasound endoscope 100 include an elongated insertion portion 110 that is inserted into a subject, an operation portion 103 provided at a proximal end in the insertion direction S of the insertion portion 110, a flexible universal cord 104 that extends from the operation portion 103, and a connector 105 that is provided at an extending end of the universal cord 104”), the connector portion (105) comprising plural connectors to which an external device is connected (see, e.g., Para. [0134], lines 1-4, “A light source connector 105a, an electrical connector 105b, an ultrasound connector 105c, a suction pipe sleeve 105d, and an air/water supply pipe sleeve 105e are provided in the connector 105” and Para. [0135-0136]); and 
a cable portion (signal transmission cable 20) including:
plural first coaxial lines (see, e.g., Para. [0090], lines 1-3, “the signal transmission cable 20 includes a plurality of cables, and as shown in FIG. 8, each cable is constituted by a coaxial line”, where a first portion of the plurality of coaxial lines/cables of the signal transmission cable 20 can be defined as the portion of coaxial lines that are connected to the elements that transmit ultrasound to a first portion of the area) connected to the plural piezoelectric element groups (6) configured to transmit the ultrasound to the first area (see, e.g., Para. [0074], lines 6-10, “a distal end of the signal transmission cable 20 that is used to transfer at least electric power and electrical signals to and from the ultrasound elements 6 is electrically connected to the proximal end side of each of the flexible substrates 21 and 22” and Para. [0075], lines 1-4, “the flexible substrates 21 and 21 are connected to the ultrasound transducer 1, and the signal transmission cable 20 is connected to the flexible substrates 21 and 22”; also see, e.g., Fig. 14, Para. [0035], and Para. [0043-0044], where the first area that the ultrasound is transmitted to can be defined as corresponding to a first portion of the display region 81 of the ultrasound image); and 
plural second coaxial lines (see, e.g., Para. [0090], lines 1-3, “the signal transmission cable 20 includes a plurality of cables, and as shown in FIG. 8, each cable is constituted by a coaxial line”, where a second portion of the plurality of coaxial lines/cables of the signal transmission cable 20 can be defined as the portion of coaxial lines that are different from the first portion of coaxial lines and that are connected to the elements that transmit ultrasound to a second portion of the area) connected to the plural piezoelectric element groups (6) configured to transmit the ultrasound to the second area (see, e.g., Para. [0074], lines 6-10 and Para. [0075], lines 1-4; also see, e.g., Fig. 14, Para. [0035], and Para. [0043-0044], where the second area that the ultrasound is transmitted to can be defined as corresponding to a second portion of the display region 81 of the ultrasound image);
wherein the plural first coaxial lines and the plural second coaxial lines extend from the plural piezoelectric element groups (6) of the ultrasound transducer (50, 1) to the plural connectors of the connector portion (105) (see, e.g., Para. [0138], lines 1-7, “The signal transmission cable 20 that is extended from the flexible substrates 21 and 22 of the ultrasound transducer 1 at the distal end portion 111 is inserted through the insertion portion 110, the operation portion 103, and the universal cord 104 as far as the ultrasound connector 105c of the connector 105, and is electrically connected to the ultrasound cable 106 by the ultrasound connector 105”, where a first portion of the plurality of coaxial lines/cables of the signal transmission cable 20 can be defined as the portion of coaxial lines that are connected to the elements that transmit ultrasound to a first portion of the area, and where a second portion of the plurality of coaxial lines/cables of the signal transmission cable 20 can be defined as the portion of coaxial lines that are different from the first portion of coaxial lines and that are connected to the elements that transmit ultrasound to a second portion of the area, and where both the first portion and the second portion of the plurality of coaxial lines/cables of the signal transmission cable 20 extend from the ultrasound transducer 1 to the plural connectors (including ultrasound connector 105c) of the connector 105).
Hiraoka does not disclose [1] wherein the plural first coaxial lines are shorter in length than the plural second coaxial lines; [2] wherein the first area is specifically proximate to the instrument channel outlet; and [3] wherein the second area is specifically further from the instrument channel outlet than the first area.
However, in the same field of endeavor of ultrasonic endoscope devices, Saiga discloses (Figs. 1-4) an ultrasound endoscope (ultrasonic endoscope diagnostic apparatus 1, ultrasonic endoscope 2), comprising: 
an insertion portion (insertion part 2a) configured to be inserted into a subject (see, e.g., Para. [0020], line 1, “The ultrasonic endoscope 2 is composed of a slender insertion part 2a inserted into a body cavity”); 
an ultrasound transducer (vibrator unit 20, vibrator group 21) provided at a distal end of the insertion portion (2a), the ultrasound transducer (20, 21) comprising plural piezoelectric element groups configured to transmit and receive ultrasound (see, e.g., Para. [0025], lines 1-2, “The vibrator unit 20 positioned at the tip of the insertion part 2a is composed of a vibrator group 21 consisting of a plurality of array vibrators, and the ultrasonic wave is scanned in an ultrasonic scanning range 22 indicated by an arrow in the figure”); and 
a cable portion (signal cable 29) including: plural first coaxial lines (a first portion of the plurality of coaxial signal lines 38) connected to the plural piezoelectric element groups configured to transmit the ultrasound to a first area, and plural second coaxial lines (a second portion of the plurality of coaxial signal lines 38) connected to the plural piezoelectric element groups configured to transmit the ultrasound to a second area (see, e.g., Para. [0032], line 1, “the signal cable 29 is composed of a plurality of coaxial signal lines 38 connected to a plurality of array vibrators 31 of the vibrator group 21”, where a first portion of the plurality of coaxial signal lines 38 can be defined as the portion of coaxial lines that are connected to the elements that transmit ultrasound to a first portion of the area within the ultrasonic scanning range 22, and where a second portion of the plurality of coaxial signal lines 38 can be defined as the portion of coaxial lines that are connected to the elements that transmit ultrasound to a second portion of the area within the ultrasonic scanning range 22); 
wherein the plural first coaxial lines being shorter in length than the plural second coaxial lines (see, e.g., Para. [0035], lines 1-2, “In an embodiment of the present invention, a plurality of coaxial signal lines 38 of a signal cable 29 are divided into four, and four FPC 49 49 are connected to the four divided coaxial signal lines 38” and Fig. 3, where the plurality of coaxial signal lines 38 extending away from the vibrator group 21 are shown to be divided into four different groups of coaxial signal lines 38, and where the closest first group of the four groups in relation to its distance from the vibrator group 21 is shorter in length than the next second group of coaxial signal lines 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound endoscope of Hiraoka by including [1] wherein the plural first coaxial lines are shorter in length than the plural second coaxial lines, as disclosed by Saiga. One of ordinary skill in the art would have been motivated to make this modification in order to maintain external noise shielding efficiency and in order to obtain the desired configuration of the signal cables/coaxial lines, as recognized by Saiga (see, e.g., Abstract and Para. [0032-0035], [0051], [0065], and [0100]). 
Hiraoka modified by Saiga still does not disclose [2] wherein the first area is specifically proximate to the instrument channel outlet; and [3] wherein the second area is specifically further from the instrument channel outlet than the first area.
However, in the same field of endeavor of ultrasound probes, Tokimec discloses (Figs. 1-2) an ultrasound transducer provided at a distal end, the ultrasound transducer comprising plural piezoelectric element groups (the plurality of transducers/vibrators 1) configured to transmit ultrasound to a first area and to a second area and to receive the ultrasound from the first area and from the second area (see, e.g., Page 2, lines 43-47 and Page 3, lines 1-16; also see e.g. Figs. 1 and 2, where the plurality of transducers/vibrators 1 are shown to be provided as the ultrasound transducer, and where the plurality of transducers/vibrators 1 positioned on the top half of the convex-shaped group of transducers (when viewing the figures) transmit ultrasound to a first area, and where the plurality of transducers/vibrators 1 positioned on the bottom half of the convex-shaped group of transducers (when viewing the figures) transmit ultrasound to a second area); and 
a cable portion including: 
plural first coaxial lines (shielded core wires 4) connected to the plural piezoelectric element groups (1) configured to transmit the ultrasound to the first area, the first area being proximate to the top surface (see, e.g., Figs. 1 and 2, where the left-most shielded core wires 4 in Fig. 2 (which are also depicted as the right-most lines 4 in Fig. 1) correspond to the claimed plural first coaxial lines, and where the left-most shielded core wires 4 in Fig. 2 (which are also depicted as the right-most lines 4 in Fig. 1) are shown to be the shorter connection lines, and where the shorter connection lines (i.e. connection lines 4 which are depicted in Fig. 2 as the left most group of 4 and which, as seen in Fig. 1, connect to lines 6 which connect to the top most transducers in the probe 1) are connected to the transducers which are on the top of the arc-shaped probe (i.e., proximate to the top surface) and which transmit ultrasound to the first area); and 
plural second coaxial lines (4) connected to the plural piezoelectric element groups (1) configured to transmit the ultrasound to the second area, the second area being further from the top surface than the first area (see, e.g., Figs. 1 and 2, where the right-most shielded core wires 4 in Fig. 2 (which are also depicted as the left-most lines 4 in Fig. 1) correspond to the claimed plural second coaxial lines, and where the right-most shielded core wires 4 in Fig. 2 (which are also depicted as the left-most lines 4 in Fig. 1) are shown to be the longer connection lines, and where the longer connection lines (i.e. connection lines 4 which are depicted in Fig. 2 as the right most group of 4 and which, as seen in Fig. 2, connect to lines 6 which connect to the bottom most transducers in the probe 1) are connected to the transducers which are on the bottom of the arc-shaped probe and which transmit ultrasound to the second area, and where the ultrasound transmitted to the second area is provided by the transducers on the bottom of the arc-shaped probe, in which the second area is positioned further from the top surface than the first area); 
wherein the plural first coaxial lines being shorter in length than the plural second coaxial lines (see, e.g., Figs. 1 and 2, where the left-most shielded core wires 4 in Fig. 2 (which are also depicted as the right-most lines 4 in Fig. 1) correspond to the claimed plural first coaxial lines, and where the right-most shielded core wires 4 in Fig. 2 (which are also depicted as the left-most lines 4 in Fig. 1) correspond to the claimed plural second coaxial lines, and where the left-most shielded core wires 4 in Fig. 2 are shorter in length than the right-most shielded core wires 4 in Fig. 2).
In the case where the arrangement of connection lines/coaxial lines of Tokimec is provided as the arrangement in the ultrasound endoscope of Hiraoka modified by Saiga, then the first area being proximate to the top surface (as disclosed by Tokimec) can be positioned proximate to the instrument channel outlet of Hiraoka (which is positioned at the top surface of the probe), and the second area being further from the top surface (as disclosed by Tokimec) can be positioned further from the instrument channel outlet of Hiraoka (which is positioned at the top surface of the probe) than the first area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound endoscope of Hiraoka modified by Saiga by including [2] wherein the first area is specifically proximate to the instrument channel outlet; and [3] wherein the second area is specifically further from the instrument channel outlet than the first area, as disclosed by Tokimec. One of ordinary skill in the art would have been motivated to make this modification in order to obtain the desired arrangement of connection lines having an excellent shield effect, where the influence of interference noise can be reduced and where a clear image can be displayed, as recognized by Tokimec (see, e.g., Page 2, lines 43-47 and Page 3, lines 1-19).

Regarding Claim 4, Hiraoka modified by Saiga and Tokimec discloses the ultrasound endoscope of Claim 1. Hiraoka further discloses (Figs. 1, 3, 14, and 16) wherein each of the plural connectors (within connector 105) comprise: 
a substrate (connector 105) to be connected to the external device (see, e.g., Fig. 16 and Para. [0133], lines 1-7, “The principal components of the ultrasound endoscope 100 include… a connector 105 that is provided at an extending end of the universal cord 104”, and Para. [0134], lines 2-4, “an ultrasound connector 105c [is] provided in the connector 105”, and Para. [0136], lines 1-4, “an ultrasound observation apparatus is detachably connected to the ultrasound connector 105c through an ultrasound cable 106 that is connected to the ultrasound observation apparatus”); and 
a connecting terminal (terminals of ultrasound connector 105c) that connects the substrate (105) to one of the plural first coaxial lines or one of the plural second coaxial lines (the plurality of coaxial lines/cables of the signal transmission cable 20) (see, e.g., Para. [0138], lines 1-7, “The signal transmission cable 20 that is extended from the flexible substrates 21 and 22 of the ultrasound transducer 1 at the distal end portion 111 is inserted through the insertion portion 110, the operation portion 103, and the universal cord 104 as far as the ultrasound connector 105c of the connector 105, and is electrically connected to the ultrasound cable 106 by the ultrasound connector 105c”).

Regarding Claim 5, Hiraoka modified by Saiga and Tokimec discloses the ultrasound endoscope of Claim 4. Hiraoka further discloses (Figs. 1, 3, 14, and 16) wherein each of the plural connectors (within connector 105) comprise a plurality of substrates (see, e.g., Para. [0134-0136] and Fig. 16, where each of the connectors 105a, 105b, 105c, 105d, and 105e comprise a substrate (i.e., a material base to the external material shown to represent each of the connectors), therefore with a plurality of connectors 105a to 105e within the connector 105, there are a plurality of substrates within the connector 105).

Regarding Claim 6, Hiraoka modified by Saiga and Tokimec discloses the ultrasound endoscope of Claim 1. Hiraoka further discloses (Figs. 1, 3, 14, and 16) wherein all of the plural first coaxial lines (first portion of the plurality of coaxial lines/cables of the signal transmission cable 20) connected to the plural piezoelectric element groups (ultrasound elements 6) are configured to transmit ultrasound to the first area (see, e.g., Para. [0074], lines 6-10, “a distal end of the signal transmission cable 20 that is used to transfer at least electric power and electrical signals to and from the ultrasound elements 6 is electrically connected to the proximal end side of each of the flexible substrates 21 and 22” and Para. [0075], lines 1-4, “the flexible substrates 21 and 21 are connected to the ultrasound transducer 1, and the signal transmission cable 20 is connected to the flexible substrates 21 and 22”; also see, e.g., Fig. 14, Para. [0035], and Para. [0043-0044], where the first area that the ultrasound is transmitted to by the first portion of cables and the corresponding elements 6 can be defined as corresponding to a first portion of the display region 81 of the ultrasound image), and wherein the plural second coaxial lines (second portion of the plurality of coaxial lines/cables of the signal transmission cable 20) connected to the plural piezoelectric element groups (6) are configured to transmit ultrasound to the second area (see, e.g., Para. [0074], lines 6-10 and Para. [0075], lines 1-4; also see, e.g., Fig. 14, Para. [0035], and Para. [0043-0044], where the second area that the ultrasound is transmitted to by the second portion of cables and the corresponding elements 6 can be defined as corresponding to a second portion of the display region 81 of the ultrasound image).
Hiraoka does not disclose wherein all of the plural first coaxial lines are shorter in length than the plural second coaxial lines.
However, in the same field of endeavor of ultrasonic endoscope devices, Saiga discloses (Figs. 1-4) wherein all of the plural first coaxial lines (a first portion of the plurality of coaxial signal lines 38) connected to the plural piezoelectric element groups configured to transmit ultrasound to the first area are shorter in length than the plural second coaxial lines (a second portion of the plurality of coaxial signal lines 38) connected to the plural piezoelectric element groups configured to transmit ultrasound to the second area (see, e.g., Para. [0032], line 1, “the signal cable 29 is composed of a plurality of coaxial signal lines 38 connected to a plurality of array vibrators 31 of the vibrator group 21”, where a first portion of the plurality of coaxial signal lines 38 can be defined as the portion of coaxial lines that are connected to the elements that transmit ultrasound to a first portion of the area within the ultrasonic scanning range 22, and where a second portion of the plurality of coaxial signal lines 38 can be defined as the portion of coaxial lines that are connected to the elements that transmit ultrasound to a second portion of the area within the ultrasonic scanning range 22, and Para. [0035], lines 1-2, “In an embodiment of the present invention, a plurality of coaxial signal lines 38 of a signal cable 29 are divided into four, and four FPC 49 49 are connected to the four divided coaxial signal lines 38” and Fig. 3, where the plurality of coaxial signal lines 38 extending away from the vibrator group 21 are shown to be divided into four different groups of coaxial signal lines 38, and where the closest first group of the four groups in relation to its distance from the vibrator group 21 is shorter in length than the next second group of coaxial signal lines 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound endoscope of Hiraoka modified by Saiga and Tokimec by including that all of the plural first coaxial lines are shorter in length than the plural second coaxial lines, as disclosed Saiga. One of ordinary skill in the art would have been motivated to make this modification in order to maintain external noise shielding efficiency and in order to obtain the desired configuration of the signal cables/coaxial lines, as recognized by Saiga (see, e.g., Abstract and Para. [0032-0035], [0051], [0065], and [0100]).

Regarding Claim 7, Hiraoka modified by Saiga and Tokimec discloses the ultrasound endoscope of Claim 1. Hiraoka further discloses (Figs. 1, 3, 14, and 16) wherein in the cable portion (signal transmission cable 20), there is a distance from one of the plural piezoelectric element groups (one of the ultrasound elements 6) to the first area (see, e.g., Fig. 14, Para. [0035], and Para. [0043-0044], where a first area that the ultrasound is transmitted to can be defined as corresponding to a first portion of the display region 81 of the ultrasound image, and where one element 6 of Fig. 1 corresponds to a portion of the transducer area in the top center of the ultrasound image of Fig. 14, and where the first area corresponding to the first portion of the display region 81 and the specific element 6 corresponding to a portion of the transducer area have a distance between each other in relation to the distance of the first area to other elements 6), and there is a length of a coaxial line (coaxial line/cable of the signal transmission cable 20) connected to the one of the plural piezoelectric element groups (6) (see, e.g., Fig. 16, where each of the plurality of cable lines within the signal transmission cable 20 have a distance from the transducer 1 comprising the each of the elements 6 to the connector 105 as shown as a dotted line in the figure).
Hiraoka does not explicitly disclose wherein the shorter a shortest distance from one of the plural piezoelectric element groups to the first area is, the shorter in length a coaxial line connected to the one of the plural piezoelectric element groups is.
However, in the same field of endeavor of ultrasonic endoscope devices, Saiga discloses (Figs. 1-4) wherein in the cable portion (signal cable 29), the shorter a shortest distance from one of the plural piezoelectric element groups (within vibrator group 21) to the first area is, the shorter in length a coaxial line connected to the one of the plural piezoelectric element groups is (see, e.g., Para. [0035], lines 1-2, “In an embodiment of the present invention, a plurality of coaxial signal lines 38 of a signal cable 29 are divided into four, and four FPC 49 49 are connected to the four divided coaxial signal lines 38” and Figs. 3 and 4, where the plurality of coaxial signal lines 38 extending away from the vibrator group 21 are shown to be divided into four different groups of coaxial signal lines 38, and where the closest first group of the four groups in relation to its distance from the vibrator group 21 is shorter in length than the next second group of coaxial signal lines 38, and where the coaxial signal line connected to the element group that is the shortest distance to the first area can be made the shortest cable line (i.e., that cable line would be within the closest first group of the four groups) in relation to the lengths of the other cable lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound endoscope of Hiraoka modified by Saiga and Tokimec by including that the shorter a shortest distance from one of the plural piezoelectric element groups to the first area is, the shorter in length a coaxial line connected to the one of the plural piezoelectric element groups is, as disclosed by Saiga. One of ordinary skill in the art would have been motivated to make this modification in order to maintain external noise shielding efficiency and in order to obtain the desired configuration of the signal cables/coaxial lines, as recognized by Saiga (see, e.g., Abstract and Para. [0032-0035], [0051], [0065], and [0100]).

Regarding Claim 8, Hiraoka modified by Saiga and Tokimec discloses the ultrasound endoscope of Claim 1. Hiraoka further discloses (Figs. 1, 3, 14, and 16) wherein in the cable portion (signal transmission cable 20), one of the plural piezoelectric element groups (one of the ultrasound elements 6) is positioned in relation to a center of the plural piezoelectric element groups (the ultrasound elements 6) that have been arranged (see, e.g., Para. [0060] and Fig. 1, where the ultrasound elements 6 are arranged in a convex shape, and where a center of the elements 6 can be defined as the center of the convex shape, therefore each of the elements 6 are positioned in relation to the center of the elements 6 and convex shape), and there is a length of a coaxial line (coaxial line/cable of the signal transmission cable 20) connected to the one of the plural piezoelectric element groups (6) (see, e.g., Fig. 16, where each of the plurality of cable lines within the signal transmission cable 20 have a distance from the transducer 1 comprising the each of the elements 6 to the connector 105 as shown as a dotted line in the figure), the one of the plural piezoelectric element groups (6) being one of the plural piezoelectric element groups (6) configured to transmit ultrasound to the first area (see, e.g., Para. [0074], lines 6-10, “a distal end of the signal transmission cable 20 that is used to transfer at least electric power and electrical signals to and from the ultrasound elements 6 is electrically connected to the proximal end side of each of the flexible substrates 21 and 22”; also see, e.g., Fig. 14, Para. [0035], and Para. [0043-0044], where the first area that the ultrasound is transmitted to by the corresponding elements 6 can be defined as corresponding to a first portion of the display region 81 of the ultrasound image).
Hiraoka does not explicitly disclose wherein the closer one of the plural piezoelectric element groups is positioned to a center of the plural piezoelectric element groups that have been arranged, the shorter in length a coaxial line connected to the one of the plural piezoelectric element groups is.
However, in the same field of endeavor of ultrasonic endoscope devices, Saiga discloses (Figs. 1-4) wherein in the cable portion (signal cable 29), the closer one of the plural piezoelectric element groups (within vibrator group 21) is positioned to a center of the plural piezoelectric element groups that have been arranged, the shorter in length a coaxial line connected to the one of the plural piezoelectric element groups is (see, e.g., Para. [0035], lines 1-2, “In an embodiment of the present invention, a plurality of coaxial signal lines 38 of a signal cable 29 are divided into four, and four FPC 49 49 are connected to the four divided coaxial signal lines 38” and Figs. 3 and 4, where the plurality of coaxial signal lines 38 extending away from the vibrator group 21 are shown to be divided into four different groups of coaxial signal lines 38, and where the closest first group of the four groups in relation to its distance from the vibrator group 21 is shorter in length than the next second group of coaxial signal lines 38, and where the coaxial signal line connected to the element group that is the closest to the center of the plurality of element groups can be made the shortest cable line (i.e., that cable line would be within the closest first group of the four groups) in relation to the lengths of the other cable lines), wherein the one of the plural piezoelectric element groups (within vibrator group 21) being one of the plurals piezoelectric element groups configured to transmit ultrasound to the first area (see, e.g., Para. [0032], line 1, “the signal cable 29 is composed of a plurality of coaxial signal lines 38 connected to a plurality of array vibrators 31 of the vibrator group 21”, where a first portion of the plurality of coaxial signal lines 38 can be defined as the portion of coaxial lines that are arranged shorter in length as the corresponding elements connected thereto are positioned closer to the center of the element group, and where those corresponding elements are configured to transmit ultrasound to a first portion of the area (i.e., the first area) within the ultrasonic scanning range 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound endoscope of Hiraoka modified by Saiga and Tokimec by including that the closer one of the plural piezoelectric element groups is positioned to a center of the plural piezoelectric element groups that have been arranged, the shorter in length a coaxial line connected to the one of the plural piezoelectric element groups is, as disclosed by Saiga. One of ordinary skill in the art would have been motivated to make this modification in order to maintain external noise shielding efficiency and in order to obtain the desired configuration of the signal cables/coaxial lines, as recognized by Saiga (see, e.g., Abstract and Para. [0032-0035], [0051], [0065], and [0100]).

Regarding Claim 10, Hiraoka modified by Saiga and Tokimec discloses the ultrasound endoscope of Claim 1. Hiraoka modified by Saiga does not disclose wherein a length of the cable corresponding to each of the plural piezoelectric element groups is directly proportional to a distance of each of the plural piezoelectric groups from the instrument channel outlet.
However, in the same field of endeavor of ultrasound probes, Tokimec discloses (Figs. 1-2) wherein a length of the cable corresponding to each of the plural piezoelectric element groups (the plurality of transducers/vibrators 1) is directly proportional to a distance of each of the plural piezoelectric groups (1) from the top surface (see, e.g., Figs. 1 and 2, where the left-most shielded core wires 4 in Fig. 2 (which are also depicted as the right-most lines 4 in Fig. 1) are shown to be the shorter connection lines, and where the shorter connection lines (i.e. connection lines 4 which are depicted in Fig. 2 as the left most group of 4 and which, as seen in Fig. 1, connect to lines 6 which connect to the top most transducers in the probe 1) are connected to the transducers which are on the top of the arc-shaped probe (i.e., proximate to the top surface), and where the right-most shielded core wires 4 in Fig. 2 (which are also depicted as the left-most lines 4 in Fig. 1) are shown to be the longer connection lines, and where the longer connection lines (i.e. connection lines 4 which are depicted in Fig. 2 as the right most group of 4 and which, as seen in Fig. 2, connect to lines 6 which connect to the bottom most transducers in the probe 1) are connected to the transducers which are on the bottom of the arc-shaped probe).
In the case where the arrangement of connection lines/coaxial lines of Tokimec is provided as the arrangement in the ultrasound endoscope of Hiraoka modified by Saiga, then the length of the cable corresponding to each of the plural piezoelectric element groups can be directly proportional to the distance of each of the plural piezoelectric groups (as disclosed by Tokimec) from the instrument channel outlet of Hiraoka (which is positioned at the top surface of the probe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound endoscope of Hiraoka modified by Saiga and Tokimec by including wherein a length of the cable corresponding to each of the plural piezoelectric element groups is directly proportional to a distance of each of the plural piezoelectric groups from the instrument channel outlet, as disclosed by Tokimec. One of ordinary skill in the art would have been motivated to make this modification in order to obtain the desired arrangement of connection lines having an excellent shield effect, where the influence of interference noise can be reduced and where a clear image can be displayed, as recognized by Tokimec (see, e.g., Page 2, lines 43-47 and Page 3, lines 1-19).

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka (US 2013/0072801 A1, previously cited by the Examiner on 06/09/2021, hereinafter Hiraoka) in view of Tokimec Co., Ltd. (JP- H069613-Y2, a copy of which is herein provided by the Examiner, and a machine-generated English translation of which is herein provided by the Examiner and used for citation, hereinafter Tokimec).

Regarding Claim 11, Hiraoka discloses (Figs. 1, 3, 14, and 16) an ultrasound endoscope (ultrasound endoscope 100), comprising: 
an insertion portion (insertion portion 110) configured to be inserted into a subject (see, e.g., Para. [0133], lines 1-3, “The principal components of the ultrasound endoscope 100 include an elongated insertion portion 110 that is inserted into a subject”); 
an ultrasound transducer (ultrasound transducer unit 50, ultrasound transducer 1) provided at a distal end of the insertion portion (110) (see, e.g., Fig. 16 and Para. [0013], lines 1-5, “an ultrasound endoscope… includes the ultrasound transducer unit according to claim 1 at a distal end in an insertion direction of an insertion portion that is inserted into a subject”), the ultrasound transducer (50, 1) comprising plural piezoelectric element groups (ultrasound elements 6) (see, e.g., Para. [0038], lines 6-8, “at least an ultrasound element 6 such as a piezoelectric element that is included in an ultrasound transducer 1 is provided”, and Para. [0047], lines 3-5, “the principal components of the ultrasound transducer 1 include… a plurality of ultrasound elements 6”) comprising: 
a first piezoelectric element group disposed at a most distal end of the ultrasound transducer (see, e.g., Modified Fig. 1 of Hiraoka below, where the claimed first piezoelectric element group corresponds to the disclosed group of transducer elements positioned further away from the instrument channel, which is considered the most distal end of the ultrasound transducer (i.e., the second group of ultrasound elements 6 as labeled in the modified figure)); and 
a second piezoelectric element group disposed proximally relative to the first piezoelectric element group (see, e.g., Modified Fig. 1 of Hiraoka below, where the claimed second piezoelectric element group corresponds to the disclosed group of transducer elements positioned closest to the instrument channel, which is considered proximal relative to the first piezoelectric element group (i.e., the first group of ultrasound elements 6 as labeled in the modified figure)); 
the first piezoelectric element group and the second piezoelectric element group being configured to transmit and receive ultrasound (see, e.g., Fig. 14, Para. [0035], and Para. [0043-0044], where the first area that the ultrasound is transmitted to by the first piezoelectric element group can be defined as corresponding to a first portion of the display region 81 of the ultrasound image, and where the second area that the ultrasound is transmitted to by the second piezoelectric element group can be defined as corresponding to a second portion of the display region 81 of the ultrasound image); 
a connector portion (connector 105) provided on a proximal end side of the insertion portion (110) (see, e.g., Fig. 16 and Para. [0133], lines 1-7, “The principal components of the ultrasound endoscope 100 include an elongated insertion portion 110 that is inserted into a subject, an operation portion 103 provided at a proximal end in the insertion direction S of the insertion portion 110, a flexible universal cord 104 that extends from the operation portion 103, and a connector 105 that is provided at an extending end of the universal cord 104”), the connector portion (105) comprising plural connectors to which an external device is connected (see, e.g., Para. [0134], lines 1-4, “A light source connector 105a, an electrical connector 105b, an ultrasound connector 105c, a suction pipe sleeve 105d, and an air/water supply pipe sleeve 105e are provided in the connector 105” and Para. [0135-0136]); and 
a cable portion (signal transmission cable 20) including: 
first coaxial lines (see, e.g., Para. [0090], lines 1-3, “the signal transmission cable 20 includes a plurality of cables, and as shown in FIG. 8, each cable is constituted by a coaxial line”, where a first portion of the plurality of coaxial lines/cables of the signal transmission cable 20 can be defined as the portion of coaxial lines that are connected to the elements that transmit ultrasound to a first portion of the area), and 
second coaxial lines (see, e.g., Para. [0090], lines 1-3, “the signal transmission cable 20 includes a plurality of cables, and as shown in FIG. 8, each cable is constituted by a coaxial line”, where a second portion of the plurality of coaxial lines/cables of the signal transmission cable 20 can be defined as the portion of coaxial lines that are different from the first portion of coaxial lines and that are connected to the elements that transmit ultrasound to a second portion of the area).
Hiraoka does not disclose [1] wherein the first coaxial lines are specifically connected to the first piezoelectric element groups; [2] wherein the second coaxial lines are specifically connected to the second piezoelectric element groups; and [3] wherein the plural second coaxial lines are shorter in length than the plural first coaxial lines.
However, in the same field of endeavor of ultrasound probes, Tokimec discloses (Figs. 1-2) [1] wherein the first coaxial lines are specifically connected to the first piezoelectric element groups (see, e.g., Figs. 1 and 2, where the right-most shielded core wires 4 in Fig. 2 (which are also depicted as the left-most lines 4 in Fig. 1) correspond to the claimed first coaxial lines, and where the right-most shielded core wires 4 in Fig. 2 (which are also depicted as the left-most lines 4 in Fig. 1) are shown to be the longer connection lines, and where the longer connection lines (i.e. connection lines 4 which are depicted in Fig. 2 as the right most group of 4 and which, as seen in Fig. 2, connect to lines 6 which connect to the bottom most transducers in the probe 1) are connected to the group of transducers which are on the bottom of the arc-shaped probe and which transmit ultrasound to the first area, and where the ultrasound transmitted to the first area is provided by the transducers on the bottom of the arc-shaped probe); 
[2] wherein the second coaxial lines are specifically connected to the second piezoelectric element groups (see, e.g., Figs. 1 and 2, where the left-most shielded core wires 4 in Fig. 2 (which are also depicted as the right-most lines 4 in Fig. 1) correspond to the claimed second coaxial lines, and where the left-most shielded core wires 4 in Fig. 2 (which are also depicted as the right-most lines 4 in Fig. 1) are shown to be the shorter connection lines, and where the shorter connection lines (i.e. connection lines 4 which are depicted in Fig. 2 as the left most group of 4 and which, as seen in Fig. 1, connect to lines 6 which connect to the top most transducers in the probe 1) are connected to the group of transducers which are on the top of the arc-shaped probe (i.e., proximate to the top surface) and which transmit ultrasound to the second area); and 
[3] wherein the plural second coaxial lines are shorter in length than the plural first coaxial lines (see, e.g., Figs. 1 and 2, where the left-most shielded core wires 4 in Fig. 2 (which are also depicted as the right-most lines 4 in Fig. 1) correspond to the claimed plural second coaxial lines, and where the right-most shielded core wires 4 in Fig. 2 (which are also depicted as the left-most lines 4 in Fig. 1) correspond to the claimed plural first coaxial lines, and where the left-most shielded core wires 4 in Fig. 2 are shorter in length than the right-most shielded core wires 4 in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound endoscope of Hiraoka by including [1] wherein the first coaxial lines are specifically connected to the first piezoelectric element groups; [2] wherein the second coaxial lines are specifically connected to the second piezoelectric element groups; and [3] wherein the plural second coaxial lines are shorter in length than the plural first coaxial lines, as disclosed by Tokimec. One of ordinary skill in the art would have been motivated to make this modification in order to obtain the desired arrangement of connection lines having an excellent shield effect, where the influence of interference noise can be reduced and where a clear image can be displayed, as recognized by Tokimec (see, e.g., Page 2, lines 43-47 and Page 3, lines 1-19).

    PNG
    media_image1.png
    656
    744
    media_image1.png
    Greyscale

Modified Fig. 1 of Hiraoka

Regarding Claim 12, Hiraoka modified by Tokimec discloses the ultrasound endoscope of Claim 11. Hiraoka further discloses the ultrasound endoscope (ultrasound endoscope 100) further comprising an instrument channel (treatment instrument insertion channel 41) configured to accommodate an instrument therein, the instrument channel (41) having an instrument channel outlet from which the instrument protrudes (see, e.g., Para. [0040], lines 4-7, “the distal ends in the insertion direction S of the treatment instrument insertion channel 41 and the forward water supply conduit 44 are opened at the distal end face 40s” and Fig. 1, where an outlet opening of the treatment instrument insertion channel 41 is shown to be provided at the distal end face 40s of the distal end rigid member 40), the instrument channel outlet being disposed proximally relative to the ultrasound transducer (ultrasound transducer unit 50, ultrasound transducer 1) (see, e.g., Fig. 1, where the treatment instrument insertion channel 41 and the outlet opening of the treatment instrument insertion channel 41 provided at the distal end face 40s of the distal end rigid member 40 are shown to be on a proximal end of the ultrasound transducer 1 in relation to the insertion direction S).

Regarding Claim 13, Hiraoka modified by Tokimec discloses the ultrasound endoscope of Claim 12. Hiraoka does not disclose wherein in the cable portion, the shorter a shortest distance from one of the second piezoelectric element groups to the instrument channel outlet, the shorter in length a coaxial line connected to the one of the second piezoelectric element groups is.
However, in the same field of endeavor of ultrasound probes, Tokimec discloses (Figs. 1-2) wherein in the cable portion, the shorter a shortest distance from one of the second piezoelectric element groups to the top surface, the shorter in length a coaxial line connected to the one of the second piezoelectric element groups is (see, e.g., Figs. 1 and 2, where the left-most shielded core wires 4 in Fig. 2 (which are also depicted as the right-most lines 4 in Fig. 1) correspond to the claimed second coaxial lines that are connected to the second piezoelectric element group which are on the top of the arc-shaped probe, and where the individual left-most shielded core wires 4 in Fig. 2 (which are also depicted as the right-most lines 4 in Fig. 1) are shown to become shorter as the shielded core wires 4 become connected closer to the top surface of the transducer elements (i.e., the top-most piezoelectric element within the second piezoelectric element group is connected to the shortest shielded core wire 4 within the left-most shielded core wires 4 in Fig. 2)).
In the case where the arrangement of connection lines/coaxial lines of Tokimec is provided as the arrangement in the ultrasound endoscope of Hiraoka, then the relationship (as disclosed by Tokimec) between the shortest distance from one of the second piezoelectric element groups to the instrument channel outlet of Hiraoka (which is positioned at the top surface of the probe) and the shorter length of the coaxial line connected to the one of the second piezoelectric element groups can be provided.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound endoscope of Hiraoka modified by Tokimec by including wherein in the cable portion, the shorter a shortest distance from one of the second piezoelectric element groups to the instrument channel outlet, the shorter in length a coaxial line connected to the one of the second piezoelectric element groups is, as disclosed by Tokimec. One of ordinary skill in the art would have been motivated to make this modification in order to obtain the desired arrangement of connection lines having an excellent shield effect, where the influence of interference noise can be reduced and where a clear image can be displayed, as recognized by Tokimec (see, e.g., Page 2, lines 43-47 and Page 3, lines 1-19).

Regarding Claim 14, Hiraoka modified by Tokimec discloses the ultrasound endoscope of Claim 12. Hiraoka does not disclose wherein in the cable portion, the shorter a shortest distance from one of the first piezoelectric element groups to the instrument channel outlet, the shorter in length a coaxial line connected to the one of the first piezoelectric element groups is.
However, in the same field of endeavor of ultrasound probes, Tokimec discloses (Figs. 1-2) wherein in the cable portion, the shorter a shortest distance from one of the first piezoelectric element groups to the top surface, the shorter in length a coaxial line connected to the one of the first piezoelectric element groups is (see, e.g., Figs. 1 and 2, where the right-most shielded core wires 4 in Fig. 2 (which are also depicted as the left-most lines 4 in Fig. 1) correspond to the claimed first coaxial lines that are connected to the first piezoelectric element group which are on the bottom of the arc-shaped probe, and where the individual right-most shielded core wires 4 in Fig. 2 (which are also depicted as the left-most lines 4 in Fig. 1) are shown to become shorter as the shielded core wires 4 become connected closer to the top surface of the transducer elements (i.e., the bottom-most piezoelectric element within the first piezoelectric element group is connected to the longest shielded core wire 4 within the right-most shielded core wires 4 in Fig. 2).
In the case where the arrangement of connection lines/coaxial lines of Tokimec is provided as the arrangement in the ultrasound endoscope of Hiraoka, then the relationship (as disclosed by Tokimec) between the shortest distance from one of the first piezoelectric element groups to the instrument channel outlet of Hiraoka (which is positioned at the top surface of the probe) and the shorter length of the coaxial line connected to the one of the first piezoelectric element groups can be provided.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound endoscope of Hiraoka modified by Tokimec by including wherein in the cable portion, the shorter a shortest distance from one of the first piezoelectric element groups to the instrument channel outlet, the shorter in length a coaxial line connected to the one of the first piezoelectric element groups is, as disclosed by Tokimec. One of ordinary skill in the art would have been motivated to make this modification in order to obtain the desired arrangement of connection lines having an excellent shield effect, where the influence of interference noise can be reduced and where a clear image can be displayed, as recognized by Tokimec (see, e.g., Page 2, lines 43-47 and Page 3, lines 1-19).

Regarding Claim 15, Hiraoka modified by Tokimec discloses the ultrasound endoscope of Claim 14. Hiraoka does not disclose wherein a length of the cable corresponding to each of the plural piezoelectric element groups is directly proportional to a distal location of each of the plural piezoelectric groups.
However, in the same field of endeavor of ultrasound probes, Tokimec discloses (Figs. 1-2) wherein a length of the cable corresponding to each of the plural piezoelectric element groups (the plurality of transducers/vibrators 1) is directly proportional to a distal location of each of the plural piezoelectric groups (1) (see, e.g., Figs. 1 and 2, where the left-most shielded core wires 4 in Fig. 2 (which are also depicted as the right-most lines 4 in Fig. 1) are shown to be the shorter connection lines, and where the shorter connection lines (i.e. connection lines 4 which are depicted in Fig. 2 as the left most group of 4 and which, as seen in Fig. 1, connect to lines 6 which connect to the top most transducers in the probe 1) are connected to the transducers which are on the top of the arc-shaped probe (i.e., proximate to the top surface), and where the right-most shielded core wires 4 in Fig. 2 (which are also depicted as the left-most lines 4 in Fig. 1) are shown to be the longer connection lines, and where the longer connection lines (i.e. connection lines 4 which are depicted in Fig. 2 as the right most group of 4 and which, as seen in Fig. 2, connect to lines 6 which connect to the bottom most transducers in the probe 1) are connected to the transducers which are on the bottom of the arc-shaped probe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound endoscope of Hiraoka modified by Tokimec by including wherein a length of the cable corresponding to each of the plural piezoelectric element groups is directly proportional to a distal location of each of the plural piezoelectric groups, as disclosed by Tokimec. One of ordinary skill in the art would have been motivated to make this modification in order to obtain the desired arrangement of connection lines having an excellent shield effect, where the influence of interference noise can be reduced and where a clear image can be displayed, as recognized by Tokimec (see, e.g., Page 2, lines 43-47 and Page 3, lines 1-19).

Regarding Claim 16, Hiraoka discloses (Figs. 1, 3, 14, and 16) an ultrasound endoscope (ultrasound endoscope 100), comprising: 
an insertion portion (insertion portion 110) configured to be inserted into a subject (see, e.g., Para. [0133], lines 1-3, “The principal components of the ultrasound endoscope 100 include an elongated insertion portion 110 that is inserted into a subject”); 
an ultrasound transducer (ultrasound transducer unit 50, ultrasound transducer 1) provided at a distal end of the insertion portion (110) (see, e.g., Fig. 16 and Para. [0013], lines 1-5, “an ultrasound endoscope… includes the ultrasound transducer unit according to claim 1 at a distal end in an insertion direction of an insertion portion that is inserted into a subject”), the ultrasound transducer (50, 1) comprising plural piezoelectric element groups (ultrasound elements 6) (see, e.g., Para. [0038], lines 6-8, “at least an ultrasound element 6 such as a piezoelectric element that is included in an ultrasound transducer 1 is provided”, and Para. [0047], lines 3-5, “the principal components of the ultrasound transducer 1 include… a plurality of ultrasound elements 6”) configured to transmit ultrasound to a first area and to a second area and to receive the ultrasound from the first area and from the second area (see, e.g., Fig. 14, Para. [0035], and Para. [0043-0044], where the first area that the ultrasound is transmitted to can be defined as corresponding to a first portion of the display region 81 of the ultrasound image, and where the second area that the ultrasound is transmitted to can be defined as corresponding to a second portion of the display region 81 of the ultrasound image); 
an instrument channel (treatment instrument insertion channel 41) configured to accommodate an instrument therein, the instrument channel (41) having an instrument channel outlet from which the instrument protrudes (see, e.g., Para. [0040], lines 4-7, “the distal ends in the insertion direction S of the treatment instrument insertion channel 41 and the forward water supply conduit 44 are opened at the distal end face 40s” and Fig. 1, where an outlet opening of the treatment instrument insertion channel 41 is shown to be provided at the distal end face 40s of the distal end rigid member 40), the instrument channel outlet being disposed proximally relative to the ultrasound transducer (50, 1) (see, e.g., Fig. 1, where the treatment instrument insertion channel 41 and the outlet opening of the treatment instrument insertion channel 41 provided at the distal end face 40s of the distal end rigid member 40 are shown to be on a proximal end of the ultrasound transducer 1 in relation to the insertion direction S); 
a connector (connector 105) provided on a proximal end side of the insertion portion (110) (see, e.g., Fig. 16 and Para. [0133], lines 1-7, “The principal components of the ultrasound endoscope 100 include an elongated insertion portion 110 that is inserted into a subject, an operation portion 103 provided at a proximal end in the insertion direction S of the insertion portion 110, a flexible universal cord 104 that extends from the operation portion 103, and a connector 105 that is provided at an extending end of the universal cord 104”), the connector (105) comprising plural connectors to which an external device is connected (see, e.g., Para. [0134], lines 1-4, “A light source connector 105a, an electrical connector 105b, an ultrasound connector 105c, a suction pipe sleeve 105d, and an air/water supply pipe sleeve 105e are provided in the connector 105” and Para. [0135-0136]); and 
a cable (signal transmission cable 20) including: 
plural first coaxial lines (see, e.g., Para. [0090], lines 1-3, “the signal transmission cable 20 includes a plurality of cables, and as shown in FIG. 8, each cable is constituted by a coaxial line”, where a first portion of the plurality of coaxial lines/cables of the signal transmission cable 20 can be defined as the portion of coaxial lines that are connected to the elements that transmit ultrasound to a first portion of the area) connected to the plural piezoelectric element groups (6) configured to transmit the ultrasound to the first area (see, e.g., Para. [0074], lines 6-10, “a distal end of the signal transmission cable 20 that is used to transfer at least electric power and electrical signals to and from the ultrasound elements 6 is electrically connected to the proximal end side of each of the flexible substrates 21 and 22” and Para. [0075], lines 1-4, “the flexible substrates 21 and 21 are connected to the ultrasound transducer 1, and the signal transmission cable 20 is connected to the flexible substrates 21 and 22”; also see, e.g., Fig. 14, Para. [0035], and Para. [0043-0044], where the first area that the ultrasound is transmitted to can be defined as corresponding to a first portion of the display region 81 of the ultrasound image); and 
plural second coaxial lines (see, e.g., Para. [0090], lines 1-3, “the signal transmission cable 20 includes a plurality of cables, and as shown in FIG. 8, each cable is constituted by a coaxial line”, where a second portion of the plurality of coaxial lines/cables of the signal transmission cable 20 can be defined as the portion of coaxial lines that are different from the first portion of coaxial lines and that are connected to the elements that transmit ultrasound to a second portion of the area) connected to the plural piezoelectric element groups (6) configured to transmit the ultrasound to the second area (see, e.g., Para. [0074], lines 6-10 and Para. [0075], lines 1-4; also see, e.g., Fig. 14, Para. [0035], and Para. [0043-0044], where the second area that the ultrasound is transmitted to can be defined as corresponding to a second portion of the display region 81 of the ultrasound image); 
wherein the plural first coaxial lines and the plural second coaxial lines extend from the plural piezoelectric element groups (6) to the plural connectors(see, e.g., Para. [0138], lines 1-7, “The signal transmission cable 20 that is extended from the flexible substrates 21 and 22 of the ultrasound transducer 1 at the distal end portion 111 is inserted through the insertion portion 110, the operation portion 103, and the universal cord 104 as far as the ultrasound connector 105c of the connector 105, and is electrically connected to the ultrasound cable 106 by the ultrasound connector 105”, where a first portion of the plurality of coaxial lines/cables of the signal transmission cable 20 can be defined as the portion of coaxial lines that are connected to the elements that transmit ultrasound to a first portion of the area, and where a second portion of the plurality of coaxial lines/cables of the signal transmission cable 20 can be defined as the portion of coaxial lines that are different from the first portion of coaxial lines and that are connected to the elements that transmit ultrasound to a second portion of the area, and where both the first portion and the second portion of the plurality of coaxial lines/cables of the signal transmission cable 20 extend from the ultrasound transducer 1 to the plural connectors (including ultrasound connector 105c) of the connector 105).
Hiraoka does not disclose [1] wherein the first area is specifically proximate to the instrument channel outlet; [2] wherein the second area is specifically further from the instrument channel outlet than the first area; and [3] wherein the plural first coaxial lines are configured to produce a higher resolution image than the plural second coaxial lines.
However, in the same field of endeavor of ultrasound probes, Tokimec discloses (Figs. 1-2) an ultrasound transducer provided at a distal end of the insertion portion, the ultrasound transducer comprising plural piezoelectric element groups (the plurality of transducers/vibrators 1) configured to transmit ultrasound to a first area and to a second area and to receive the ultrasound from the first area and from the second area (see, e.g., Page 2, lines 43-47 and Page 3, lines 1-16; also see e.g. Figs. 1 and 2, where the plurality of transducers/vibrators 1 are shown to be provided as the ultrasound transducer, and where the plurality of transducers/vibrators 1 positioned on the top half of the convex-shaped group of transducers (when viewing the figures) transmit ultrasound to a first area, and where the plurality of transducers/vibrators 1 positioned on the bottom half of the convex-shaped group of transducers (when viewing the figures) transmit ultrasound to a second area); and 
a cable including: 
plural first coaxial lines (shielded core wires 4) connected to the plural piezoelectric element groups (1) configured to transmit the ultrasound to the first area, the first area being proximate to the top surface (see, e.g., Figs. 1 and 2, where the left-most shielded core wires 4 in Fig. 2 (which are also depicted as the right-most lines 4 in Fig. 1) correspond to the claimed plural first coaxial lines, and where the left-most shielded core wires 4 in Fig. 2 (which are also depicted as the right-most lines 4 in Fig. 1) are shown to be the shorter connection lines, and where the shorter connection lines (i.e. connection lines 4 which are depicted in Fig. 2 as the left most group of 4 and which, as seen in Fig. 1, connect to lines 6 which connect to the top most transducers in the probe 1) are connected to the transducers which are on the top of the arc-shaped probe (i.e., proximate to the top surface) and which transmit ultrasound to the first area); and 
plural second coaxial lines (4) connected to the plural piezoelectric element groups (1) configured to transmit the ultrasound to the second area, the second area being further from the top surface than the first area (see, e.g., Figs. 1 and 2, where the right-most shielded core wires 4 in Fig. 2 (which are also depicted as the left-most lines 4 in Fig. 1) correspond to the claimed plural second coaxial lines, and where the right-most shielded core wires 4 in Fig. 2 (which are also depicted as the left-most lines 4 in Fig. 1) are shown to be the longer connection lines, and where the longer connection lines (i.e. connection lines 4 which are depicted in Fig. 2 as the right most group of 4 and which, as seen in Fig. 2, connect to lines 6 which connect to the bottom most transducers in the probe 1) are connected to the transducers which are on the bottom of the arc-shaped probe and which transmit ultrasound to the second area, and where the ultrasound transmitted to the second area is provided by the transducers on the bottom of the arc-shaped probe, in which the second area is positioned further from the top surface than the first area); 
wherein the plural first coaxial lines are configured to produce a higher resolution image than the plural second coaxial lines (see, e.g., Page 2, lines 38-47 and Page 3, lines 1-19, where it is disclosed that a clear image (i.e., with better resolution) can be displayed according to the arrangement of the wiring work/coaxial lines).
In the case where the arrangement of connection lines/coaxial lines of Tokimec is provided as the arrangement in the ultrasound endoscope of Hiraoka modified by Saiga, then the first area being proximate to the top surface (as disclosed by Tokimec) can be positioned proximate to the instrument channel outlet of Hiraoka (which is positioned at the top surface of the probe), and the second area being further from the top surface (as disclosed by Tokimec) can be positioned further from the instrument channel outlet of Hiraoka (which is positioned at the top surface of the probe) than the first area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound endoscope of Hiraoka by including [1] wherein the first area is specifically proximate to the instrument channel outlet; [2] wherein the second area is specifically further from the instrument channel outlet than the first area; and [3] wherein the plural first coaxial lines are configured to produce a higher resolution image than the plural second coaxial lines, as disclosed by Tokimec. One of ordinary skill in the art would have been motivated to make this modification in order to obtain the desired arrangement of connection lines having an excellent shield effect, where the influence of interference noise can be reduced and where a clear image can be displayed, as recognized by Tokimec (see, e.g., Page 2, lines 43-47 and Page 3, lines 1-19).

Response to Arguments
Applicant’s arguments, see Pages 7-11 of Remarks, filed 04/18/2022, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Tokimec Co., Ltd. (JP- H069613-Y2, a copy of which is herein provided by the Examiner, and a machine-generated English translation of which is herein provided by the Examiner and used for citation, hereinafter Tokimec).
Regarding Hiraoka (US 2013/0072801 A1), Saiga (JP 2001-104311 A), and Ichikawa (US 2011/0160588 A1), Applicant argues that none of the references, including Saiga and Ichikawa, disclose or suggest a correspondence between the cable lengths and the distal or proximal position of imaging areas of the piezoelectric groups relative to the instrument channel outlet. Specifically, Applicant argues that the references do not disclose or suggest that a cable length for a first piezoelectric group imaging an area proximate to the instrument channel outlet are shorter in length than a length of the cable for other piezoelectric groups imaging an area distally further than the first piezoelectric group.
Examiner agrees that Hiraoka, Saiga, and Ichikawa do not specifically disclose a correspondence between the cable lengths and the distal or proximal position of imaging areas of the piezoelectric groups relative to the instrument channel outlet. However, Examiner emphasizes that the combination of Hiraoka, Saiga, and Tokimec does disclose each and every limitation of amended independent Claim 1, as set forth above in the rejection of Claim 1. Specifically, in the case where the arrangement of connection lines/coaxial lines of Tokimec is provided as the arrangement in the ultrasound endoscope of Hiraoka modified by Saiga, then the first area being proximate to the top surface (as disclosed by Tokimec) can be positioned proximate to the instrument channel outlet of Hiraoka (which is positioned at the top surface of the probe), and the second area being further from the top surface (as disclosed by Tokimec) can be positioned further from the instrument channel outlet of Hiraoka (which is positioned at the top surface of the probe) than the first area. Therefore, the combination of Hiraoka, Saiga, and Tokimec teaches each and every limitation of amended independent Claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793